



Exhibit 10.31
AMENDMENT
Lockheed Martin Corporation Supplemental Savings Plan
Lockheed Martin Corporation Nonqualified Capital Accumulation Plan


Effective as of the date below, Article IV(4) of the Lockheed Martin Corporation
Nonqualified Capital Accumulation Plan and Article V(3) of the Lockheed Martin
Corporation Supplemental Savings Plan are hereby amended to strike the sentence
“Any amount distributed from a Participant’s Account shall be credited with
earnings (or losses) through the date that is four (4) business days before the
date on which the distribution is processed.” in order to clarify that earnings
under these plans are credited in same manner applicable to the corresponding
qualified plan.
                
LOCKHEED MARTIN CORPORATION
By:/s/ Jean A. Wallace
___________________________


Jean A. Wallace
Acting Senior Vice President, Human Resources
Date: 12/18/2019







